DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with PHILIP R. WARN (REG. NO. 32775) on June 22, 2021.
Amend claims 1, 3, 13 and 18 to the following final form:
Claim 1.	A component retention system, comprising: 
a component part having at least one locator integrally formed with the component part and adapted to locate the component part to a second part; 
at least one attachment clip operably coupled to the component part for connecting to the second part; 
at least one locator guide extension, where each locator guide extension is operably connected to one of the at least one locator, said locator guide extension adapted for providing initial alignment of the component part to respective apertures of the second part before the at least one locator provides the final locating;
wherein each locator guide extension includes a first half integrally formed with a second half, where the second half is housed within a bore of the locator.

Cancel Claim 3.

Claim 13.	A component retention system for connecting aligned components of a vehicle assembly, comprising: 
a first part; 
a second part selectively assembled to the first part and having at least one aperture; 
at least one locator guide extension coupled to the first part, each of the at least one locator guide extensions being insertable into a respective one of the at least one apertures for initial alignment of the first part to the second part; 
at least one attachment member selectively securing the connection of the first part to the second part; 
at least one locator provided on the first part and each connected to the at least one locator guide extension, wherein the locator provides final fit/finish location for the attachment member to connect to the second part; and
wherein the locator guide extension is a single component that inserts into a hollow boss locator on the first part and is held in the locator by at least one attachment feature.
Cancel Claim 18.

Response to Amendments and Reasons for Allowance
Independent claim 10 has been amended by the Applicant to further define limitation where the housing of the locator can fit through the aperture on the second part to provide a final fit and location.  Since the locators in Kapadia are apertures this amendment overcomes the prior art Kapadia.  Also, see paragraph 4 below for remarks on final locating.
Independent claim 13 has been amended by the Applicant to add limitations regarding the locator providing final fit and location.  See paragraph 4 below for remarks on final locating.
Regarding independent claim 1, Applicant argues on page 9 of the remarks filed on April 22, 2021 that prior art reference Kapadia does not teach, suggest or renders obvious the claimed limitation where the locator(s) provides the final locating.  This is found to be persuasive.  
Kapadia teaches apertures on the face of the module 14.  These apertures (holes) can be considered as locators.  Two locators (16 and 18) are used for fasteners and another separate locator (aperture) can be used for the pin 20.  Fasteners inserted into apertures (locators 16 and 18) provide assembly of parts (14, 12) and Kapadia discloses in paragraph 0011, that the problem with prior art is that a lift-assist type arrangement is needed to align the parts and in paragraph 0012 Kapadia discloses that the device uses the locator guide extension (pin 20) to bring parts (12, 14) into alignment.  Furthermore, paragraph 004 of Kapadia discloses that the pin 20 already brings the fastener holes into alignment.  Therefore, Kapadia fails to disclose a device where the locators provide final locating and it would not have been obvious to a person 
Claims 1 and 13 overcomes prior art Iriarte et al. (US PGPUB 2016/0214547A1) since the amended claim language requires the locator guide extension to have two halves where the second half is housed in the bore of the locator and where the locator guide extension is held in the locator by an attachment feature.  While the pin 48 shown in Iriarte et al. can be considered to consist of locator guide extension (top tapered part) and the locator (bottom cylindrical part), but it would not have been obvious to modify the pin 48 shown in Iriarte et al. so that the locator guide extension can be housed in the bore of the locator and held in the locator by an attachment feature.  Furthermore, Iriarte et al. teaches in paragraph 0025 that the magnet seat 30 and the pin 48 are made of a unitary molded construction to significantly reduce construction costs.  Claim 10 overcomes Iriarte et al. since it requires the locator guide extension to have a first portion with a larger diameter portion than the locator and a second portion retained within a hollow housing of the locator.
For the reasons discussed above in paragraphs 2-5, independent claims 1, 10 and 13 are allowed. 
Status of claims:  claims 1-2, 4-13, 15-17 and 19-20 are allowed.  Claims 3, 14 and 18 are canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677